Hallam, J.
1. Plaintiff was driving on a public highway with a horse and top buggy. Defendant passed from behind in an automobile. As defendant turned into the road after passing, some poles he carried in his automobile struck plaintiff’s horse causing the horse to run away and injure plaintiff and damage his buggy. The jury returned a verdict for plaintiff in the sum of $300.
The evidence amply sustains a finding that defendant was negligent. He turned back into the road too abruptly. He complains that plaintiff hugged the center of the road, gave him no room, and that an obstruction by the roadside compelled him to turn in sharply as he passed. The fact that plaintiff kept the center of the road gave defendant no license to drive upon him. The evidence as to the alleged obstruction ahead is not conclusive in relieving defendant from fault.
2. It is urged that plaintiff was guilty of contributory negligence in keeping the center of the road and not checking his speed , so as to allow defendant to pass. If plaintiff knew or ought to have known of defendant’s approach, this would be true. He says he did not know of defendant’s approach until he.saw defendant at his side “just shoot*285ing past,” and that although he was on the alert for signals from behind he heard none.
If the road was of sufficient width to permit defendant’s passing, plaintiff was in duty bound not to obstruct the same. G. S. 1913, § 2552. But he was not bound at his peril to know that defendant was desirous of passing. He was only required to exercise due care. The question of his contributory negligence was for the jury.
3. The evidence as to speed of defendant’s car was properly received. The witnesses were not experts, but this is not necessary. Any person of reasonable intelligence and ordinary experience in life may, without proof of further qualification, express an opinion as to how fast an automobile which has come under his observation was going at a particular time. Daly v. Curry, 128 Minn. 449, 151 N. W. 274.
4. The court charged the jury that it is the duty of a traveler desiring to pass from the rear to signal in some manner to the driver of the front vehicle indicating that desire. Surely this is good law as applied to a case where the driver of the front vehicle is not otherwise apprised of the approach and this is the claim of plaintiff in this case.
Order affirmed.